            Case 1:20-cv-03274-VM Document 41 Filed 07/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X

KDH CONSULTING GROUP LLC,
                Plaintiff,
                                                                     1:20 Civ. 03274 (VM)
          – against –
                                                                  MOTION TO RECOVER COSTS
ITERATIVE CAPITAL MANAGEMENT L.P., et al., AND DAMAGES FROM THE TRO
                            Defendants.                           SECURITY POSTED BY PLAINTIFF
----------------------------------------------------------------X

        Defendants Iterative Capital Management L.P., Iterative Capital GP, LLC, Iterative OTC,

LLC, Iterative Mining, LLC, Brandon Buchanan, and Christopher Dannen, through undersigned

counsel and pursuant to this Court’s Decision and Order [Dkt. 37], and Federal Rule of Civil

Procedure 65(c) and 65.1, respectfully request that the Court grant their Motion To Recover Costs

and Damages From the TRO Security Posted By Plaintiff, awarding Defendants their costs and

damages incurred as a result of the temporary restraining order wrongfully issued on April 27,

2020 [Dkt. 9], up to the amount of the security posted by Plaintiff KDH Consulting Group LLC.

The facts in support of this Motion are presented in the attached Declaration of Brandon Buchanan

and the arguments in support of this Motion are presented in the attached Memorandum in Support,

each of which are incorporated herein.

Dated: July 29, 2020                                         Respectfully submitted,

                                                             s/ Robert J. Boller
                                                             Robert J. Boller
                                                             Lawrence Gerschwer
                                                             BARNES & THORNBURG LLP
                                                             445 Park Ave., Suite 700
                                                             New York, NY 10022-8634
                                                             Phone: 646-746-2020
                                                             Fax: 212-872-1002
                                                             Email: rboller@btlaw.com
                                                                    Lawrence.Gerschwer@btlaw.com
         Case 1:20-cv-03274-VM Document 41 Filed 07/29/20 Page 2 of 2




                              CERTIFICATE OF SERVICE

      I hereby certify that on July 29, 2020, I served a copy of the foregoing upon the below via

the Court’s CM/ECF system:


      Rika Khurdayan
      Dilendorf Khurdayan PLLC
      60 Broad Street, 24th Floor
      New York, NY 10004
      rk@dilendorf.com

      Counsel for Plaintiff


                                                   s/ Robert J. Boller
                                                   Robert J. Boller
